The opinion of the court was delivered by
Tod, J.
The expression on the first March, leaving out the words day of, careless as it is in an indictment, might be suffered to *143pass. But the omission of the sex of the child appears substantial error. In practice, throughout the commonwealth, I take the precedents to be uniform. In the Commonwealth v. Pintard, 1 Browne, 59, the omission was held fatal. Our method by indictment in these cases comes in lieu of the English proceedings of justices of the peace, by an order of filiation, in which the precedents invariably require the sex to'be .stated. In Rex v. England, 1 Stra. 503, this omission appearing, the order of the justices was reversed for that reason only. It is argued that the sex of the child is a matter wholly unconnected with the substance of the offence. Perhaps this is- true. But it may as well be argued that the name of the mother is also a matter unconnected with the substance of the offence* and therefore might be. omitted; , And by the saihe rule, in every criminal case, it might be contended that it is-sufficient to state the bare fact, or name of the crime, leaving out all the usual matters of circumstance and description. In these things precedent is law.. But there is utility in the rule. Over and above.the common reasons of,the law for requiring minuteness of description in an indictment, there, seems other reasons why, in this case, the record should identify the child as accurately as may be, as it affords almost the only evidence of the relation between the child and the father; a relation which, imperfect as it is, gives some rights and imposes some restraints. 1 Com. Dig. 459. Macklin v. Taylor, Addis. 212.
Judgment reversed.